Citation Nr: 1647812	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  08-35 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than January 13, 2006, for the grant of service connection for Addison's disease based on clear and unmistakable error (CUE) in a prior December 1964 rating decision.


REPRESENTATION

Veteran represented by:	Christopher Lyons, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March to September 1964.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from August 2006 and June 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at the RO in November 2014 before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.  A copy of the hearing transcript has been associated with the claims file, so is of record.

In February 2015 the Board denied this claim, in effect, for an earlier effective date for the grant of service connection for Addison's disease based on CUE in a prior December 1964 rating decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Veteran's Court/CAVC).  In an April 2016 memorandum decision, the Court reversed the Board's determination in its February 2015 decision that the presumption of soundness was rebutted at the time of the December 1964 rating decision in question.  The balance of the Board's February 2015 decision, however, was set aside and the claim remanded for readjudication consistent with the Court's decision.


FINDINGS OF FACT

1.  The December 1964 rating decision denying the Veteran's claim of entitlement to service connection for Addison's disease contained legal error in determining there was clear and unmistakable evidence rebutting the aggravation prong of the presumption-of-soundness standard.

2.  But for that legal error, the outcome of the December 1964 rating decision would have been manifestly different in that service connection for Addison's disease would have been granted.


CONCLUSIONS OF LAW

1.  The December 1964 rating decision denying entitlement to service connection for Addison's disease involved CUE and, therefore, must be reversed.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2016).

2.  The criteria resultantly are met for an earlier effective date of September 30, 1964, for the grant of service connection for the Addison's disease.  38 U.S.C.A. §§ 5103, 5103A, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim for an earlier effective date, VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  And as the Board previously indicated when deciding this appeal, VA's duties to notify and assist are inapplicable to CUE claims, irrespective of whether the RO or Board issued the decision that is now being collaterally attacked.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001)(en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).

The Veteran believes he is entitled to an earlier effective date for the award of service connection for his Addison's disease based on alleged CUE in a prior December 1964 rating decision.  In September 2013, he was awarded service connection for this disease, and the RO assigned an effective date of January 13, 2006, the date of his most recent petition to reopen this claim.  The Veteran maintains that he should have been awarded service connection for his Addison's disease much earlier, at the time of the December 1964 rating decision, and therefore the denial of these benefits in that earlier decision amounted to CUE.

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final disallowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).

Previous determinations on which an action was predicated, including decisions regarding service connection, will be accepted as correct in the absence of CUE.  But where evidence establishes such error, the prior decision will be reversed or amended.  And for the purpose of authorizing benefits, the rating or other adjudicative decision that constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

As the Board previously explained, CUE is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992).  Allegations of CUE must be raised with sufficient particularity.  See Phillips v. Brown, 10 Vet. App. 25 (1997).


To establish CUE in a prior, final decision, all three of the following criteria must be met:  (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions then in extant at the time were incorrectly applied; and (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006); see, e.g., Damrel, 6 Vet. App. at 245; Russell, 3 Vet. App. at 313-14.  A failure in the duty to assist does not establish CUE.  A purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" to vitiate the finality of a prior, final decision.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002). 

To reiterate, the RO first considered and denied service connection for Addison's disease in a December 1964 rating decision on the basis that the disease had existed prior to the Veteran's service and had not been permanently aggravated by his service.  The Board determined in its February 2015 decision that there was a supportable basis for finding that Addison's disease had clearly and unmistakably existed prior to his active duty service and was not aggravated during or by his service.  As such, the Board concluded there was not the required CUE in the December 1964 rating decision that originally considered and denied this claim of entitlement to service connection for Addison's disease to overturn that prior decision.

On appeal, however, the Court determined in its April 2016 memorandum decision that the "December 1964 RO decision undebatably erred as a matter of law in determining that there was clear and unmistakable evidence to rebut the aggravation prong of the presumption of soundness, and [therefore] the Board's determination to the contrary was incorrect."  Notably, the Court referred to an August 26, 1964, Army medical evaluation board (MEB) report, which listed the Veteran's condition as "Addison's disease, idiopathic; treated, improved. Disabling."  Boxes were checked indicating the condition occurred in the line of duty, was not caused incident to service, existed prior to service, was aggravated by service, and underwent optimum hospital improvement.  Further, the Veteran's service treatment records (STRs) included an August 1964 opinion from his treating physician at Letterman Army Hospital indicating the Addison's disease, although existing prior to service, was aggravated by service.  The Court also noted a September 3, 1964, Army Physical Evaluation Board (PEB) report finding the Veteran was physically unfit for further military service and that, although his "condition may have been aggravated by his sore throat in March 1964 and/or salt loss during basic training sufficiently to render him unfit, the degree of severity under VA [Diagnostic] Code 7911 now and at the time of entry are the same, there remains no compensable amount of possible service aggravation."  The report indicated the Veteran's Addison's disease existed prior to service, was not aggravated by service, and was not incurred in the line of duty.  

The Court observed in the April 2016 memorandum decision that, despite the presence of favorable and unfavorable evidence as to the issue of aggravation, the December 1964 rating decision concluded that the aggravation prong of the presumption of soundness had been rebutted by clear and unmistakable evidence, adding that "[i]n other words, the RO deemed the debatable evidence of record as to aggravation undebatable.  This was error, and the error itself is undebatable, not merely a disagreement with the weighing of facts."  Accordingly, the Court reversed the Board's determination on this issue, consequently set aside the remainder of the Board's February 2015 decision and remanded "the matter for the Board to consider whether the other required elements of service connection were met and readjudicate whether the RO committed CUE in December 1964 when it denied service connection for Addison's disease."

The Court noted that the December 1964 rating decision made no explicit finding with respect to the nexus or linkage element of service connection.  To guide the Board on remand, the Court addressed this issue.  Notably, the Court referred to the determination in the February 2015 Board decision that even assuming "the Veteran's Addison's disease 'undebatably' was not part of any pre-existing disability, the outcome would not be 'manifestly different'" because "at the time of the December 1964 rating decision, there was no correlation ('nexus') between any then current disability and [the Veteran's] complaints and treatment during his service."

The Court then stated:

This reasoning strains credulity.  [The Veteran] was medically discharged from the Army on September 29, 1964, with a diagnosis of Addison's disease, a condition that made him unfit for further service. [citations] Three days later, on October 2, 1964, VA received his application for service connection for Addison's disease.  Given this proximity, it is utterly incomprehensible that [the Veteran's] in-service Addison's disease and post-service Addison's disease, separated as they were by three days' time, could require further nexus.

In light of the Court's decision to reverse the Board's prior determination in February 2015 that the presumption of soundness was rebutted at the time of the December 1964 rating decision, and its guidance concerning the nexus element of service connection, the Board in hindsight finds CUE in the December 1964 rating decision denying service connection for Addison's disease.  That is to say, but for the legal error in that December 1964 rating decision denying service connection for Addison's disease, the outcome of that decision would have been a grant of service connection for this disease, so manifestly different, based on the documented treatment for the condition in service.  In August 1964, an Army Medical Board determined the Veteran was medically unfit for further military service owing to his Addison's disease.  Upon discharge from service, clinical evaluation of his endocrine system was noted as being abnormal.  See August 1964 report of medical examination.  A diagnosis of idiopathic Addison's disease was listed, and he was considered not qualified for further military service.  As noted by the Court, he rather immediately filed his application for service connection for Addison's disease just three days later.  Given the proximity of time between his discharge from service and filing of his initial claim for benefits for this disease, the Board is satisfied that the required correlation ("nexus") existed that would have entitled him to service connection for this disease.  38 C.F.R. § 3.303(d).

Thus, the Board finds that there was CUE in the December 1964 rating decision; therefore, that earlier decision must be reversed, resulting in a grant of service connection for Addison's disease as of an earlier effective date - namely, effectively as of September 30, 1964 - the day following the Veteran's separation from active duty service.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.105, 3.400.

When implementing this decision, the RO will have to determine the appropriate rating for the Addison's disease as of the time of that initial claim, i.e., in 1964.  And if the Veteran does not agree with this initial rating, he will have to separately appeal this "downstream" issue.  See Fenderson v. West, 12 Vet. App. 119 (1999).  See also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


ORDER

An earlier effective date of September 30, 1964, is granted for the award of service connection for Addison's disease based on CUE in the December 1964 rating decision earlier considering and denying this same claim.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


